Pardee, J.
The right of the owner of land to determine the manner in which he will use it, or the mode in which he will enjoy it, the same being lawful, is too high in character to be affected by considerations growing out of the retention, diversion, or repulsion of mere surface water, the result of falling rain or melting snow.
There being in the case before us no grant, express or implied, and no stipulation between the parties concerning the mode in which their respective parcels of land shall be occupied and improved, the defendants could not enter upon the plaintiff’s land without his consent, place additional earth upon it, change the grade and burden it with a barrier for the diversion of such water from their own land. He could not compel them to receive it, they could, not compel him to *161withhold it. Earle v. De Hart, 1 Beasley, 280; Gammon v. Hargadon, 10 Allen, 110; Luther v. Winnisimmet Ferry, 9 Cush., 174; Flagg v. Worcester, 13 Gray, 601; Dickinson v. Worcester, 7 Allen, 19.
A new trial is not advised.
In this opinion the other judges concurred.